Abatement Order filed August 21, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00371-CR
                                    ____________

                            DIXIE LUCEY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 167th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-DC-17-203933

                             ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. The reporter’s record has
not been filed in this appeal. The court reporter has informed the court that appellant
has not paid or made arrangements to pay the reporter’s fee to prepare the reporter’s
record. See Tex. R. App. P. 37.3(c)(2)(A). This court is unaware whether appellant
is entitled to proceed without the payment of costs. See Tex. R. App. P.
37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R. App. P.
35.3(c).
        We order the judge of the 167th District Court to immediately conduct a
hearing at which appellant, and counsel for the State shall participate, either in
person or by video teleconference, to determine whether appellant desires to
prosecute her appeal, and, if so, whether appellant is indigent and, thus entitled to a
free record and appointed counsel on appeal. The judge may appoint appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record containing
the findings and conclusions. The transcribed record of the hearing and the court’s
findings and conclusions shall be filed with the clerk of this court by September 21,
2018.

        The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM




                                           2